Exhibit 10.5
CARDIAC SCIENCE CORPORATION
2002 EMPLOYEE STOCK PURCHASE PLAN
SECTION 1. PURPOSE
     The purposes of the Cardiac Science Corporation 2002 Employee Stock
Purchase Plan (the “Plan”) are (a) to assist employees of Cardiac Science
Corporation, a Delaware corporation (the “Company”), and its designated
subsidiaries in acquiring a stock ownership interest in the Company pursuant to
a plan that is intended to qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, and (b) to
encourage employees to remain in the employ of the Company and its subsidiaries.
SECTION 2. DEFINITIONS
     In the Plan:
     “Additional Shares” has the meaning set forth in Section 6.
     “Board” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the Company’s Compensation Committee or any other Board
committee appointed by the Board to administer the Plan.
     “Common Stock” means the common stock, par value $0.001 per share, of the
Company.
     “Company” means Cardiac Science Corporation, a Delaware corporation.
     “Company Transaction” means consummation of either:
     (a) a merger or consolidation of the Company with or into any another
company, entity or person or
     (b) a sale, lease, exchange or other transfer in one transaction or a
series of related transactions of all or substantially all the Company’s
outstanding securities or all or substantially all the Company’s assets;
provided, however, that a Company Transaction shall not include a Related Party
Transaction.
     “Designated Subsidiary” means any domestic Subsidiary Corporation or any
other Subsidiary Corporation designated as such by the Board or the Committee.

 



--------------------------------------------------------------------------------



 



     “Eligible Compensation” means all W-2 earnings (e.g. wages, tips, overtime
pay, bonuses and commissions, as included on IRS Form W-2) and such amounts of
gross earnings as are deferred by an Eligible Employee (a) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code or (b) to a
plan qualified under Section 125 of the Code. Eligible Compensation does not
include taxable fringe benefits, reimbursement or other expense allowances,
moving expenses, welfare benefits, deferred compensation (other than deferred
amounts noted above), gain from stock option exercises or any other special
payments.
     “Eligible Employee” means any employee of the Company or a Designated
Subsidiary who is in the employ of the Company or any Designated Subsidiary on
one or more Offering Dates and who meets the following criteria:
     (a) the employee does not, immediately after the Option is granted, own
stock (as defined by the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Company or of a Parent or
Subsidiary Corporation;
     (b) the employee’s customary employment is for 20 hours or more per week or
any lesser number of hours established by the Plan Administrator for a future
Offering Period;
     (c) if specified by the Plan Administrator for a future Offering Period,
the employee customarily works a minimum of five months per year or any lesser
number of months established by the Plan Administrator; and
     (d) if specified by the Plan Administrator for a future Offering Period,
the employee has been employed for a minimum of one year as of an Offering
Period or any lesser or greater minimum employment period not to exceed two
years that is established by the Plan Administrator for a future Offering
Period.
If the Company permits any employee of a Designated Subsidiary to participate in
the Plan, then all employees of that Designated Subsidiary who meet the
requirements of this paragraph shall also be considered Eligible Employees.

    “Enrollment Period” has the meaning set forth in Section 7.1.

     “ESPP Broker” has the meaning set forth in Section 10.1.
     “Fair Market Value” shall be as established in good faith by the Plan
Administrator or (a) if the Common Stock is listed on the Nasdaq National
Market, the closing sales price for the Common Stock as reported by that market
for regular session trading on the Offering Date or the Purchase Date, as
applicable, unless the Plan Administrator determines otherwise for a future
Offering Period or (b) if the Common Stock is listed on the New York Stock
Exchange or the American Stock Exchange, the closing sales price for the Common
Stock as such price is officially quoted in the composite tape of transactions
on such exchange for regular session trading on the Offering Date or the
Purchase Date, as applicable, unless the Plan Administrator determines otherwise
for a future Offering Period. If there is no such

-2-



--------------------------------------------------------------------------------



 



reported price for the Common Stock for the date in question, then such price on
the last preceding date for which such price exists shall be determinative of
Fair Market Value.
     “Offering Period” has the meaning set forth in Section 5.1.
     “Offering Date” means the first day of an Offering Period.
     “Option” means an option granted under the Plan to an Eligible Employee to
purchase shares of Common Stock.
     “Parent Corporation” means any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company, if, at the time of the
granting of the Option, each of the corporations, other than the Company, owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
     “Participant” means any Eligible Employee who has elected to participate in
an Offering Period in accordance with the procedures set forth in Section 7 and
who has not withdrawn from the Plan or whose participation in the Plan is not
otherwise terminated.
     “Plan” means the Cardiac Science Corporation 2002 Employee Stock Purchase
Plan, as it may be amended from time to time.
     “Plan Administrator” has the meaning set forth in Section 3.1.
     “Purchase Date” means the last day of each Purchase Period.
     “Purchase Period” has the meaning set forth in Section 5.2.
     “Purchase Price” has the meaning set forth in Section 6.
     “Related Party Transaction” means (a) a merger or consolidation of the
Company in which the holders of the outstanding voting securities of the Company
immediately prior to the merger or consolidation hold at least a majority of the
outstanding voting securities of a successor company (as defined in
Section 20.3) immediately after the merger or consolidation; (b) a sale, lease,
exchange or other transfer of the Company’s assets to a majority-owned
subsidiary company; (c) a transaction undertaken for the principal purpose of
restructuring the capital of the Company, including but not limited to,
reincorporating the Company in a different jurisdiction or creating a holding
company; or (d) a corporate dissolution or liquidation.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subscription” has the meaning set forth in Section 7.1.
     “Subsidiary Corporation” means any corporation, other than the Company, in
an unbroken chain of corporations beginning with the Company, if, at the time of
the granting of

-3-



--------------------------------------------------------------------------------



 



the Option, each of the corporations, other than the last corporation in the
unbroken chain, owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
SECTION 3. ADMINISTRATION
3.1 Plan Administrator
     The Plan shall be administered by the Board or the Committee or, if and to
the extent the Board or the Committee designates an executive officer of the
Company to administer the Plan, by such executive officer (each, the “Plan
Administrator”). Any decisions made by the Plan Administrator shall be
applicable equally to all Eligible Employees.
3.2 Administration and Interpretation by the Plan Administrator
     Subject to the provisions of the Plan, the Plan Administrator shall have
the authority, in its sole discretion, to determine all matters relating to
Options granted under the Plan, including all terms, conditions, restrictions
and limitations of Options; provided, however, that all Participants granted
Options pursuant to the Plan shall have the same rights and privileges within
the meaning of Code Section 423. The Plan Administrator shall also have
exclusive authority to interpret the Plan and may from time to time adopt, and
change, rules and regulations of general application for the Plan’s
administration. The Plan Administrator’s interpretation of the Plan and its
rules and regulations, and all actions taken and determinations made by the Plan
Administrator pursuant to the Plan, unless reserved to the Board or the
Committee, shall be conclusive and binding on all parties involved or affected.
The Plan Administrator may delegate administrative duties to such of the
Company’s other officers or employees as the Plan Administrator so determines.
SECTION 4. STOCK SUBJECT TO PLAN
     Subject to adjustment from time to time as provided in Section 20.1, the
maximum number of shares of Common Stock that shall be available for issuance
under the Plan shall be:
     (a) 175,419 shares, plus
     (b) an annual increase to be added as of the first day of the Company’s
fiscal year equal to the least of (i) 175,419 shares and (ii) 2% of the
outstanding shares of Common Stock of the Company as of the end of the Company’s
immediately preceding fiscal year on a fully diluted basis (assuming exercise of
all outstanding options and warrants and conversion of all outstanding
convertible securities) and (iii) a lesser amount determined by the Board;
provided, however, that any shares from any increases in previous years that are
not actually issued shall continue to be added to the aggregate number of shares
available for issuance under the Plan.
     Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares subsequently acquired by the Company as treasury shares.

-4-



--------------------------------------------------------------------------------



 



SECTION 5. OFFERING AND PURCHASE PERIODS
5.1 Offering Periods
     (a) Except as otherwise set forth below, the Plan shall be implemented
pursuant to twelve month offering periods (an “Offering Period”). Each Offering
Period shall commence on December 1 of each year and shall end on the following
November 30.
     (b) Notwithstanding the foregoing, the Plan Administrator may establish
(i) a different term for one or more future Offering Periods and (ii) different
commencing and ending dates for such future Offering Periods; provided, however,
that an Offering Period may not exceed five years; and provided, further, that
if the Purchase Price may be less than 85% of the Fair Market Value of the
Common Stock on the Purchase Date, the Offering Period may not exceed 27 months.
     (c) In the event the first or the last day of an Offering Period is not a
regular business day, then the first day of the Offering Period shall be deemed
to be the next regular business day and the last day of the Offering Period
shall be deemed to be the last preceding regular business day.
5.2 Purchase Periods
     (a) Each Offering Period shall consist of four consecutive purchase periods
of three months’ duration (each, a “Purchase Period”). The last day of each
Purchase Period shall be the Purchase Date for such Purchase Period. Except as
otherwise set forth below, a Purchase Period shall commence on December 1,
March 1, June 1 and September 1 of each year and shall end three months later on
the next February 28, May 31, August 31, and November 30 respectively, occurring
thereafter.
     (b) Notwithstanding the foregoing, the Plan Administrator may establish for
a future Offering Period (i) a different term for the initial Purchase Period or
for one or more future Purchase Periods and (ii) different commencing and ending
dates for any such Purchase Period.
     (c) In the event the first or last day of a Purchase Period is not a
regular business day, then the first day of the Purchase Period shall be deemed
to be the next regular business day and the last day of the Purchase Period
shall be deemed to be the last preceding regular business day.
5.3 Governmental Approval; Shareholder Approval
     Notwithstanding any other provision of the Plan to the contrary, an Option
granted pursuant to the Plan shall be subject to (a) obtaining all necessary
governmental approvals and qualifications for the Plan and (b) obtaining
shareholder approval of the Plan.

-5-



--------------------------------------------------------------------------------



 



SECTION 6. PURCHASE PRICE
     (a) The purchase price (the “Purchase Price”) at which Common Stock may be
acquired in an Offering Period pursuant to the exercise of all or any portion of
an Option shall be 85% of the lesser of (i) the Fair Market Value of the Common
Stock on the Offering Date of such Offering Period and (ii) the Fair Market
Value of the Common Stock on the Purchase Date.
     (b) Notwithstanding the foregoing, if an increase in the number of shares
authorized for issuance under the Plan (other than an annual increase pursuant
to Section 4) is approved and all or a portion of such additional shares are to
be issued during one or more Offering Periods that are underway at the time of
shareholder approval of such increase (the “Additional Shares”), then, if as of
the date of such shareholder approval, the Fair Market Value of a share of
Common Stock is higher than the Fair Market Value on the Offering Date for any
such Offering Period, the Purchase Price for the Additional Shares shall be 85%
of the lesser of (i) the Common Stock’s Fair Market Value on the date of such
shareholder approval and (ii) the Fair Market Value of the Common Stock on the
Purchase Date.
SECTION 7. PARTICIPATION IN THE PLAN
7.1 Initial Participation
     An Eligible Employee shall become a Participant on the first Offering Date
after satisfying the eligibility requirements and delivering to the Plan
Administrator during the enrollment period established by the Plan Administrator
(the “Enrollment Period”) a subscription (the “Subscription”):
     (a) indicating the Eligible Employee’s election to participate in the Plan;
     (b) authorizing payroll deductions and stating the amount to be deducted
regularly from the Participant’s Eligible Compensation; and
     (c) authorizing the purchase of Common Stock for the Participant in each
Purchase Period.
     An Eligible Employee who does not deliver a Subscription as provided above
during the Enrollment Period shall not participate in the Plan for that Offering
Period or for any subsequent Offering Period unless such Eligible Employee
subsequently enrolls in the Plan by filing a Subscription with the Company
during the Enrollment Period for such subsequent Offering Period. The Company
may, from time to time, change the Enrollment Period for a future Offering
Period as deemed advisable by the Plan Administrator, in its sole discretion,
for the proper administration of the Plan.
     An employee who becomes eligible to participate in the Plan after an
Offering Period has commenced shall not be eligible to participate in such
Offering Period but may participate in any subsequent Offering Period, provided
that such employee is still an

-6-



--------------------------------------------------------------------------------



 



Eligible Employee as of the commencement of any such subsequent Offering Period.
Eligible Employees may not participate in more than one Offering Period at a
time.
7.2 Continued Participation
     A Participant shall automatically participate in the next Offering Period
until such time as such Participant withdraws from the Plan pursuant to
Section 11.3 or terminates employment as provided in Section 13.
SECTION 8. LIMITATIONS ON RIGHT TO PURCHASE SHARES
8.1 Number of Shares Purchased
     (a) No Participant shall be entitled to purchase Common Stock under the
Plan (or any other employee stock purchase plan that is intended to meet the
requirements of Code Section 423 sponsored by the Company, a Parent Corporation
or a Subsidiary Corporation) with a Fair Market Value exceeding $25,000 (such
value determined as of the Offering Date for each Offering Period or such other
limit as may be imposed by the Code) in any calendar year in which a Participant
participates in the Plan (or any other employee stock purchase plan described in
this Section 8.1).
     (b) No Participant shall be entitled to purchase more than 525 shares of
stock (or such other number as the Plan Administrator shall specify for a future
Offering Period) under the Plan in any Purchase Period.
     (c) For a future Offering Period, the Board or the Committee may specify a
different maximum number of shares that may be purchased by any Participant, as
well as a maximum aggregate number of shares that may be purchased by all
Participants, pursuant to such Offering Period.
8.2 Pro Rata Allocation
     In the event the number of shares of Common Stock that might be purchased
by all Participants exceeds the number of shares of Common Stock available in
the Plan, in a Purchase Period or in an Offering Period, the Plan Administrator
shall make a pro rata allocation of the remaining shares of Common Stock in as
uniform a manner as shall be practicable and as the Plan Administrator shall
determine to be equitable. Fractional shares may not be issued under the Plan
unless the Plan Administrator determines otherwise for a future Offering Period.
SECTION 9. PAYMENT OF PURCHASE PRICE
9.1 General Rules
     Subject to Section 7.2 and Section 9.11, Common Stock that is acquired
pursuant to the exercise of all or any portion of an Option may be paid for only
by means of payroll deductions from the Participant’s Eligible Compensation.
Except as set forth in this

-7-



--------------------------------------------------------------------------------



 



Section 9, the amount of compensation to be withheld from a Participant’s
Eligible Compensation during each pay period shall be determined by the
Participant’s Subscription.
9.2 Percent Withheld
     The amount of payroll withholding for each Participant for purchases
pursuant to the Plan during any pay period shall be at least 1% but shall not
exceed 15% of the Participant’s Eligible Compensation for such pay period (or
such other higher percentage as the Plan Administrator may establish from time
to time for a future Offering Period). Amounts shall be withheld in whole
percentages only.
9.3 Payroll Deductions
     Payroll deductions shall commence on the first payday following the
Offering Date and shall continue through the last payday of the Offering Period
unless sooner altered or terminated as provided in the Plan.
9.4 Memorandum Accounts
     Individual accounts shall be maintained for each Participant for memorandum
purposes only. All payroll deductions from a Participant’s compensation shall be
credited to such account but shall be deposited with the general funds of the
Company. All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose.
9.5 No Interest
     No interest shall be paid on payroll deductions received or held by the
Company.
9.6 Acquisition of Common Stock
     On each Purchase Date of an Offering Period, each Participant shall
automatically acquire, pursuant to the exercise of the Participant’s Option, the
number of shares of Common Stock arrived at by dividing the total amount of the
Participant’s accumulated payroll deductions for the Purchase Period by the
Purchase Price; provided, however, that the number of shares of Common Stock
purchased by the Participant shall not exceed the number of whole shares of
Common Stock so determined, unless the Plan Administrator has determined for a
future Offering Period that fractional shares may be issued under the Plan; and
provided, further, that the number of shares of Common Stock purchased by the
Participant shall not exceed the number of shares for which Options have been
granted to the Participant pursuant to Section 8.1.
9.7 Refund of Excess Amounts
     Any cash balance remaining in the Participant’s account at the termination
of a Purchase Period that is not sufficient to purchase a whole share of Common
Stock shall be applied to the purchase of Common Stock in the next Purchase
Period, provided the

-8-



--------------------------------------------------------------------------------



 



Participant participates in the next Purchase Period and the purchase complies
with Section 8.1. All other amounts remaining in a Participant’s account after a
Purchase Date shall be refunded to the Participant as soon as practical after
the Purchase Date without the payment of any interest.
9.8 Withholding Obligations
     At the time the Option is exercised, in whole or in part, or at the time
some or all the Common Stock is disposed of, the Participant shall make adequate
provision for local, state, federal and foreign withholding obligations of the
Company, if any, that arise upon exercise of the Option or upon disposition of
the Common Stock. The Company may withhold from the Participant’s compensation
the amount necessary to meet such withholding obligations.
9.9 Termination of Participation
     No Common Stock shall be purchased on behalf of a Participant on a Purchase
Date if his or her participation in a current Offering Period or the Plan has
terminated on or before such Purchase Date or if the Participant has otherwise
terminated employment prior to a Purchase Date.
9.10 Procedural Matters
     The Company may, from time to time, establish (a) limitations on the
frequency and/or number of any permitted changes in the amount withheld during
an Offering Period, as set forth in Section 11.1, (b) an exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars,
(c) payroll withholding in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, and (d) such other limitations or procedures as
deemed advisable by the Company in the Company’s sole discretion that are
consistent with the Plan and in accordance with the requirements of Code
Section 423.
9.11 Leaves of Absence
     During unpaid leaves of absence approved by the Company and meeting the
requirements of the applicable treasury regulations promulgated under the Code,
a Participant may elect to continue participation in the Plan by delivering cash
payments to the Company on the Participant’s normal paydays equal to the amount
of his or her payroll deduction under the Plan had the Participant not taken a
leave of absence. Such cash payments will be based upon the Participant’s base
salary immediately before the leave of absence. Currently, the treasury
regulations provide that a Participant may continue participation in the Plan
only during the first 90 days of a leave of absence unless the Participant’s
reemployment rights are guaranteed by statute or contract.

-9-



--------------------------------------------------------------------------------



 



SECTION 10. COMMON STOCK PURCHASED UNDER THE PLAN
10.1 ESPP Broker
     If the Plan Administrator designates or approves a stock brokerage or other
financial services firm (the “ESPP Broker”) to hold shares purchased under the
Plan for the accounts of Participants, the following procedures shall apply.
Promptly following each Purchase Date, the number of shares of Common Stock
purchased by each Participant shall be deposited into an account established in
the Participant’s name with the ESPP Broker. Each Participant shall be the
beneficial owner of the Common Stock purchased under the Plan and shall have all
rights of beneficial ownership in such Common Stock. A Participant shall be free
to undertake a disposition of the shares of Common Stock in his or her account
at any time, but, in the absence of such a disposition, the shares of Common
Stock must remain in the Participant’s account at the ESPP Broker until the
holding period set forth in Code Section 423 has been satisfied. With respect to
shares of Common Stock for which the holding period set forth above has been
satisfied, the Participant may move those shares of Common Stock to another
brokerage account of the Participant’s choosing or request that a stock
certificate be issued and delivered to him or her. Dividends paid in the form of
shares of Common Stock with respect to Common Stock in a Participant’s account
shall be credited to such account. A Participant who is not subject to payment
of U.S. income taxes may move his or her shares of Common Stock to another
brokerage account of his or her choosing or request that a stock certificate be
delivered to him or her at any time, without regard to the Code Section 423
holding period.
10.2 Notice of Disposition
     By entering the Plan, each Participant agrees to promptly give the Company
notice of any Common Stock disposed of within the later of one year from the
Purchase Date and two years from the Offering Date for such Common Stock,
showing the number of such shares disposed of and the Purchase Date and Offering
Date for such Common Stock. This notice shall not be required if and so long as
the Company has a designated ESPP Broker.
SECTION 11. CHANGES IN WITHHOLDING AMOUNTS AND
VOLUNTARY WITHDRAWAL
11.1 Changes in Withholding Amounts
     (a) Unless the Plan Administrator establishes otherwise for a future
Offering Period, during a Purchase Period, a Participant may elect to reduce
payroll contributions to 0% by completing and filing with the Company an amended
Subscription authorizing cessation of payroll deductions. The change in rate
shall be effective as of the beginning of the next payroll period following the
date of filing the amended Subscription, provided the amended Subscription is
filed prior to any date required by the Company, and, if not, as of the
beginning of the next succeeding payroll period. All payroll deductions accrued
by a Participant as of a Change Notice Date shall continue to be applied toward
the purchase of Common Stock on the Purchase Date, unless a Participant
withdraws from an Offering

-10-



--------------------------------------------------------------------------------



 



Period or the Plan, pursuant to Section 11.2 or Section 11.3 below. An amended
Subscription shall remain in effect until the Participant changes such
Subscription in accordance with the terms of the Plan.
     (b) Unless the Plan Administrator determines otherwise for a future
Offering Period, a Participant may elect to increase or decrease the amount to
be withheld from his or her compensation for future Purchase Periods by filing
with the Plan Administrator an amended Subscription; provided, however, that
notice of such election must be delivered to the Plan Administrator at least ten
days prior to such Purchase Period in such form and in accordance with such
terms as the Plan Administrator may establish for an Offering Period. An amended
Subscription shall remain in effect until the Participant changes such
Subscription in accordance with the terms of the Plan.
     (c) Notwithstanding the foregoing, to the extent necessary to comply with
Code Section 423 and Section 8.1, a Participant’s payroll deductions may be
decreased to 0% during any Purchase Period if the aggregate of all payroll
deductions accumulated with respect to one or more Purchase Periods ending
within the same calendar year exceeds $25,000 of Fair Market Value of the Common
Stock determined as of the first day of an Offering Period ($21,250 to the
extent the Purchase Price may be 85% of the Fair Market Value of the Common
Stock on the Offering Date of the Offering Period). Payroll deductions shall
re-commence at the rate provided in such Participant’s Subscription at the
beginning of the first Purchase Period that is scheduled to end in the following
calendar year, unless the Participant terminates participation in an Offering
Period or the Plan as provided in Section 11.2 or Section 11.3 or indicates
otherwise in an amended Subscription.
     (d) Also notwithstanding the foregoing, a Participant’s payroll deductions
may be decreased to 0% at such time that the aggregate of all payroll deductions
accumulated with respect to a Purchase Period exceeds the amount necessary to
purchase (i) 525 shares of Common Stock in such Purchase Period (or such other
number as the Plan Administrator shall specify for a future Offering Period) or
(ii) the aggregate number of shares of Common Stock available for purchase by
all Participants in any single Purchase Period or Offering Period as set forth
in Section 8.1. Payroll deductions shall re-commence at the rate provided in
such Participant’s Subscription at the beginning of the next Purchase Period,
provided the Participant continues to participate in the Plan and such
participation complies with Section 8.1.
11.2 Withdrawal From an Offering Period
     A Participant may withdraw from an Offering Period by completing and
delivering to the Plan Administrator a written notice of withdrawal on a form
provided by the Company for such purpose. Such notice must be delivered prior to
the end of the Purchase Period for which such withdrawal is to be effective.
Unless otherwise indicated by a Participant, withdrawal from an Offering Period
shall not result in a withdrawal from the Plan or any succeeding Offering Period
therein, provided that such Participant is still an Eligible Employee upon
commencement of such succeeding Offering Period. A Participant may not

-11-



--------------------------------------------------------------------------------



 



resume participation in the same Offering Period at any time following
withdrawal from such Offering Period.
11.3 Withdrawal From the Plan
     A Participant may withdraw from the Plan by completing and delivering to
the Plan Administrator a written notice of withdrawal on a form provided by the
Plan Administrator for such purpose. Such notice must be delivered prior to the
end of the Purchase Period for which such withdrawal is to be effective, or by
any other date specified by the Plan Administrator for a future Offering Period.
11.4 Notice of Withdrawal; Effect of Withdrawal on Prior Purchase Periods;
Re-enrollment in the Plan
     (a) The Company may, from time to time, impose a requirement that any
notice of withdrawal be on file with the Company for a reasonable period prior
to the effectiveness of the Participant’s withdrawal.
     (b) In the event a Participant voluntarily elects to withdraw from the
Plan, the Participant may participate in any subsequent Offering Periods under
the Plan by again satisfying the definition of Eligible Employee and
re-enrolling in the Plan in accordance with Section 7.
11.5 Return of Payroll Deductions
     Upon withdrawal from an Offering Period pursuant to Section 11.2 or from
the Plan pursuant to Section 11.3, the withdrawing Participant’s accumulated
payroll deductions that have not been applied to the purchase of Common Stock
shall be returned as soon as practical after the withdrawal, without the payment
of any interest, to the Participant and the Participant’s interest in the
Offering Period shall terminate. Such accumulated payroll deductions may not be
applied to any other Offering Period under the Plan.
SECTION 12. AUTOMATIC WITHDRAWAL
     For any future Offering Periods with multiple Purchase Periods, if the Fair
Market Value of the Common Stock on any Purchase Date of an Offering Period is
less than the Fair Market Value of the Common Stock on the Offering Date for
such Offering Period, then every Participant shall automatically (a) be
withdrawn from such Offering Period at the close of such Purchase Date and after
the acquisition of the shares of Common Stock for such Purchase Period and
(b) be enrolled in the Offering Period commencing on the first business date
subsequent to such Purchase Period, provided the Participant is eligible to
participate in the Plan and has not elected to terminate participation in the
Plan.
SECTION 13. TERMINATION OF EMPLOYMENT
     Termination of a Participant’s employment with the Company for any reason,
including retirement, death or the failure of a Participant to remain an
Eligible Employee,

-12-



--------------------------------------------------------------------------------



 



shall immediately terminate the Participant’s participation in the Plan. The
payroll deductions credited to the Participant’s account since the last Purchase
Date shall, as soon as practical, be returned to the Participant or, in the case
of a Participant’s death, to the Participant’s legal representative or
designated beneficiary as provided in Section 14.2, and all the Participant’s
rights under the Plan shall terminate. Interest shall not be paid on sums
returned to a Participant pursuant to this Section 13.
SECTION 14. RESTRICTIONS ON ASSIGNMENT
14.1 Transferability
     An Option granted under the Plan shall not be transferable and such Option
shall be exercisable during the Participant’s lifetime only by the Participant.
The Company will not recognize, and shall be under no duty to recognize, any
assignment or purported assignment by a Participant of the Participant’s
interest in the Plan, of his or her Option or of any rights under his or her
Option.
14.2 Beneficiary Designation
     A Participant may designate on a Company-approved form a beneficiary who is
to receive any shares and cash, if any, from the Participant’s account under the
Plan in the event the Participant dies after the Purchase Date for an Offering
Period but prior to delivery to such Participant of such shares and cash. In
addition, a Participant may designate on a Company-approved form a beneficiary
who is to receive any cash from the Participant’s account under the Plan in the
event that the Participant dies before the Purchase Date for an Offering Period.
Such designation may be changed by the Participant at any time by written notice
to the Plan Administrator or other individual performing similar functions.
SECTION 15. NO RIGHTS AS SHAREHOLDER UNTIL SHARES
ISSUED
     With respect to shares of Common Stock subject to an Option, a Participant
shall not be deemed to be a shareholder of the Company, and he or she shall not
have any of the rights or privileges of a shareholder. A Participant shall have
the rights and privileges of a shareholder of the Company when, but not until, a
certificate or its equivalent has been issued to the Participant for the shares
following exercise of the Participant’s Option.
SECTION 16. LIMITATIONS ON SALE OF COMMON STOCK
PURCHASED UNDER THE PLAN
     The Plan is intended to provide Common Stock for investment and not for
immediate resale. The Company does not, however, intend to restrict or influence
any Participant in the conduct of his or her own affairs. A Participant,
therefore, may sell Common Stock purchased under the Plan at any time he or she
chooses subject to compliance with Company policies and any applicable federal
and state securities laws. A Participant assumes the risk of any market
fluctuations in the price of the Common Stock.

-13-



--------------------------------------------------------------------------------



 



SECTION 17. AMENDMENT, SUSPENSION OR TERMINATION OF
THE PLAN
     (a) The Board may amend the Plan in such respects as it shall deem
advisable; provided, however, that, to the extent required for compliance with
Code Section 423 or any applicable law or regulation, shareholder approval will
be required for any amendment that (i) increases the total number of shares as
to which Options may be granted under the Plan, (ii) modifies the class of
employees eligible to receive Options, or (iii) otherwise requires shareholder
approval under any applicable law or regulation; and provided further, that
except as provided in this Section 17, no amendment to the Plan shall make any
change in any Option previously granted which adversely affects the rights of
any Participant.
     (b) The Plan shall continue in effect for ten years after the date of its
adoption by the Board. Notwithstanding the foregoing, the Board may at any time
and for any reason suspend or terminate the Plan. During any period of
suspension or upon termination of the Plan, no Options shall be granted.
     (c) Except as provided in Section 20, no such termination of the Plan may
affect Options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period and a Purchase Period then
in progress if the Board determines that termination of the Plan and/or the
Offering Period is in the best interests of the Company and the shareholders or
if continuation of the Plan and/or the Offering Period would cause the Company
to incur adverse accounting charges as a result of a change after the effective
date of the Plan in the generally accepted accounting rules applicable to the
Plan.
SECTION 18. NO RIGHTS AS AN EMPLOYEE
     Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company or a Parent or Subsidiary Corporation or to affect the right of the
Company or a Parent or Subsidiary Corporation to terminate the employment of any
person (including any Eligible Employee or Participant) at any time with or
without cause.
SECTION 19. EFFECT UPON OTHER PLANS
     The adoption of the Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Parent or Subsidiary
Corporation. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent Corporation or Subsidiary Corporation to (a) establish any
other forms of incentives or compensation for employees of the Company, a Parent
Corporation or Subsidiary Corporation or (b) grant or assume options otherwise
than under the Plan in connection with any proper corporate purpose, including,
but not by way of limitation, the grant or assumption of options in connection
with the acquisition, by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, firm or association.

-14-



--------------------------------------------------------------------------------



 



SECTION 20. ADJUSTMENTS
20.1 Adjustment of Shares
     In the event that, at any time or from time to time after board approval of
the Plan, a stock dividend, stock split, spin-off, combination or exchange of
shares, recapitalization, merger, consolidation, distribution to shareholders
other than a normal cash dividend, or other change in the Company’s corporate or
capital structure results in (a) the outstanding shares, or any securities
exchanged therefor or received in their place, being exchanged for a different
number or kind of securities of the Company or of any other corporation or
(b) new, different or additional securities of the Company or of any other
corporation being received by the holders of shares of Common Stock, then
(subject to any required action by the Company’s shareholders), the Board or the
Committee, in its sole discretion, shall make such equitable adjustments as it
shall deem appropriate in the circumstances in (i) the maximum number and kind
of shares of Common Stock subject to the Plan as set forth in Section 4,
(ii) the number and kind of securities that are subject to any outstanding
Option and the per share price of such securities and (iii) the maximum number
of shares of Common Stock that may be purchased by a Participant in a Purchase
Period, or by all Participants in a single Purchase Period. The determination by
the Board or the Committee as to the terms of any of the foregoing adjustments
shall be conclusive and binding. Notwithstanding the foregoing, a dissolution or
liquidation of the Company or a Company Transaction shall not be governed by
this Section 20.1 but shall be governed by Sections 20.2 and 20.3, respectively.
20.2 Dissolution or Liquidation of the Company
     In the event of the dissolution or liquidation of the Company, the Offering
Period then in progress shall be shortened by setting a new Purchase Date and
shall terminate immediately prior to the consummation of such dissolution or
liquidation, unless provided otherwise by the Board. The new Purchase Date shall
be a specified date before the date of the Company’s proposed dissolution or
liquidation. The Board shall notify each Participant in writing prior to the new
Purchase Date that the Purchase Date for the Participant’s Option has been
changed to the new Purchase Date and that the Participant’s Option shall be
exercised automatically on the new Purchase Date, unless prior to such date the
Participant has withdrawn from an Offering Period then in progress or the Plan
as provided in Section 11.
20.3 Company Transaction
     In the event of a Company Transaction, each outstanding Option shall be
assumed or an equivalent option substituted by the successor company or parent
thereof (the “Successor Company”). In the event that the Successor Company
refuses to assume or substitute for the Option, any Offering Period then in
progress shall be shortened by setting a new Purchase Date. The new Purchase
Date shall be a specified date before the date of the Company Transaction. The
Board shall notify each Participant in writing, prior to the new Purchase Date,
that the Purchase Date for the Participant’s Option has been changed to the new
Purchase Date and that the Participant’s Option shall be exercised automatically
on the new

-15-



--------------------------------------------------------------------------------



 



Purchase Date, unless prior to such date the Participant has withdrawn from an
Offering Period then in progress or the Plan as provided in Section 11.
20.4 Limitations
     The grant of Options shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
SECTION 21. REGISTRATION; CERTIFICATES FOR SHARES
     Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless such issuance, delivery
or distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.
     The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.
     To the extent that the Plan or any instrument evidencing shares of Common
Stock provides for issuance of stock certificates to reflect the issuance of
such shares, the issuance may be effected on a noncertificated basis, to the
extent not prohibited by applicable law or the applicable rules of any stock
exchange.
SECTION 22. EFFECTIVE DATE
     The plan was adopted by the Board on February 21, 2002 and approved by the
shareholders on February 21, 2002. The Plan became effective on May 6, 2002.

-16-



--------------------------------------------------------------------------------



 



PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS
SUMMARY PAGE

                      Section/Effect of   Date of Shareholder Date of Board
Action   Action   Amendment   Approval
 
           
February 21, 2002
  Approval of Plan       February 21, 2002
 
           
November 9, 2005
  Amendment of Plan   Plan amended to reflect assumption by Cardiac Science
Corporation and eliminate inoperative provisions   Not required

R-1